 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDFluid Chemical Company, Inc. and Teamsters Union,Local 158.Case 4-CA-6069April 26, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn January 26, 1973,Administrative Law JudgeRobert E.Mullin issued the attached Decision in thisproceeding. Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Fluid Chemical Company,Inc., Lakewood,New Jersey,its officers,agents, suc-cessors,and assigns,shall take the action set forth inthe said recommended Order.operations,but it denied all allegations that it had commit-ted any unfair labor practices.At the trial,all parties were represented by counsel. Allparties were given full opportunity to examine and cross-examine witnesses,and to file briefs.A motion to dismiss,made at the close of the hearings,was taken under advise-ment.It is disposed of as appears hereinafter in this Deci-sion.The parties waived oral argument.On December 1,1972, both the General Counsel and the Respondent sub-mitted briefs.Upon the entire record in the case,includingthe briefs of counsel,and from my observation of the wit-nesses,Imake the following:FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTThe Respondent,a New Jersey corporation,with its prin-cipal office in Newark,New Jersey, is engaged in the manu-facture of cosmetics and in the contract packaging of suchproducts.Only its plant located in Lakewood,New Jersey,is involved in this proceeding.During the year precedingissuance of the complaint, the Respondent's sales exceeded$500,000.During that same period,the Respondent's salesand its performance of services directly to customers out-side the State of New Jersey exceeded $50,000.Upon theforegoing facts, the Respondent concedes,and I find, thatFluid Chemical Company,Inc., is engaged in commercewithin the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDTeamsters Union,Local 158 (herein called Teamsters orUnion),is a labor organization within the meaning of theAct.IIITHEALLEGED UNFAIR LABOR PRACTICESiThe Respondenthas excepted to certaincredibilityfindingsmade by theAdministrative Law Judge It is the Board's established policy not to overrulean AdministrativeLaw Judge's resolutions with respectto credibility unlessthe clear preponderanceof all of therelevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (C A 3) We have carefully examined the recordand findno basis for reversing his findingsDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN,Administrative Law Judge:This casewas heard on October 31 and November 1, 1972, in Phila-delphia,Pennsylvania,pursuant to a charge duly filed andserved,'and a complaint issued on September 29, 1972. Thecomplaint presents questions as to whether the Respondentviolated Section 8(a)(1) and(3) of the National Labor Rela-tions Act, as amended.In its answer,duly filed,the Respon-dent conceded certain facts with respect to its business1The charge was filedon July 3, 1972A. Background and Sequence of EventsThe Respondent opened its Lakewood plant in January,1972.2 The building,a large structure covering almost 5acres, all under one roof, is located in an industrial develop-ment a short distance from the Garden State Parkway. Ac-cess is had on what is known as Airport Road.At the timein question,the Lakewood plant had about 250 employees.Late in March,the Respondent added a second shift thatworked from 3:30 p.m. to midnight.This had about 25employees,3 of whom were men and the rest women. Rob-ertMeyers,the alleged discriminatee,worked on this shift.At all times material,Vincent Cimino was the plant supervi-sor at Lakewood,and Andrew Catanzaro was the personneldirector and production coordinator.Harry Kondakjian,known as a line supervisor,was Meyers' immediate fore-man?Late in April, Edgar Stewart,a Teamsters official, andFrank Lentino,a vice president of the Charging Party,initi-ated an organizational campaign at the Respondent's plant.2All dates that appear hereinafter are for the year 1972.7The supervisory status of these three individuals is not in issue.203 NLRB No. 44 FLUID CHEMICAL COMPANYShortly thereafter, employee Meyers was discharged, ac-cording to the General Counsel, in violation of the Act, but,according to the Respondent, for cause.B. The Teamsters Organizational CampaignStewart testified that on about April 21, the union head-quarters received a telephone call from one who identifiedherself as a female employee of the Respondent and whoasked that the Teamsters start an organizational campaignamong her coworkers. That afternoon Stewart and Lentinowent to the entrance of the Lakewood plant. Stewart parkedhis car about 100 feet from the guardhouse at the plant gateand thereafter he and Lentino spent some time during thechange of shifts endeavoring to contact employees as theyentered or left the Respondent's premises.According to Stewart, shortly after he parked his car, thesentry at the Respondent's gate came out, checked the carlicense number on Stewart's, vehicle, and thereafter returnedto his post at the guardhouse where he was seen making atelephone call. Stewart testified that a few minutes thereaf t-er Personnel Director Catanzaro came out to their car andquestioned them as to what they were doing in the area.Lentino's response to this query was "we're minding ourown business." 4 Cantanzaro left after a few minutes with-out either of the union organizers having identified himself 5On the afternoon of April 26, Stewart and Lentino re-turned to the area of the plant gate. Marie Lentino, wife ofFrank Lentino, was also with them. This time they parkedabout 500 feet away from the entrance. For a period ofabout an hour and a half, the three union representativespassed out leaflets to the employees who were entering orleaving the plant during the change of shifts. Both Stewartand Lentino testified that Catanzaro drove up to where theywere, parked his car, and for some time thereafter remainedon the scene with a camera that he used to take pictures ofthem as they passed out handbills to the Respondent's em-ployees. Frank Lentino testified that at one point that af-ternoon he handed his business card to Catanzaro and thatthe latter accepted it. At the hearing, Catanzaro testifiedthat during the course of each day he frequently drove fromthe Respondent's plant to a nearby warehouse, but that hehad no recollection of having stopped on April 26 or at anyother time to observe any pamphleteering in which theTeamsters might have been engaged. He denied having tak-en any pictures of the organizers or of the employees eitheron April 26 or at any other time.Robert Meyers was one of the employees whom the or-ganizers met on April 26. On April 30, Stewart and Lentinohad a meeting with Meyers at the employee's home. Stewarttestified that at that time he designated Meyers as the headof an employee organizing committee. The union officialsgaveMeyers a supply of cards and thereafter the latter4 The quotation is from Stewart's testimony5Ronald Bennett,vice president of manufacturing for the Respondent,testified that, from the time theLakewood plant opened,its isolated locationhad given rise to vandalism,pilferage, and relatedproblems.According toBennett,and in this connectionhe was completely credible,as a result ofthese difficulties, the guards wereunder instructionsto checkon all strangerswho appeared on Airport Roadand near the premises.245began distributing them among his coworkers at the plant.On the afternoon of May 3, Stewart, the Lentinos, andanother organizer returned to the area on Airport Roadwhere they had engaged in their pamphleteering the preced-ing week. The union representatives again sought to enlistthe support of the Respondent's employees by distributingtheir handbills. Meyers testified that for a brief period priorto reporting for work he assisted the organizers in handingout leaflets. After going on duty in the plant, he contactedas many as possible of his coworkers to inform them of anorganizational meeting scheduled at his home the followingMonday, May 8.6Stewart, Frank Lentino, Meyers, and employee MildredPiekinski testified that prior to 3:30 that afternoon Person-nel Director Catanzaro was in the area and that he had acamera with which he appeared to be taking pictures. Lenti-no testified that after Meyers had been passing out hand-bills for only a few minutes he advised the employee to quitbecause he "was more valuable to us inside [the plant] thanoutside, due to the fact that he was being observed by Mr.Andy Catanzaro." Catanzaro acknowledgedhaving seenStewart and Lentino outside the plant with leaflets duringthis period,7 but he denied ever having seen Meyers in theircompany and he denied having taken any pictures of theemployees outside the Respondent's premises.All of the General Counsel'switnesseswho testified as tothis issue were subjected to an extended interrogation byable counsel for the Respondent. Stewart, Meyers, and Pie-kinski remained credible throughout theircross-examina-tion. Lentino did not fare as well. On direct examination hetestified that for a time on May 3, Plant Supervisor VincentCimino was with Catanzaro. On cross-examination, howev-er, and after being confronted with a pretrial affidavit whichhe had given, Lentino conceded that he did not see Ciminountil after Meyers was discharged. Catanzaro was an unper-suasive witness. During his cross-examination he was hesi-tant, evasive, and unconvincing. Consequently, I cannot,and do not, credit Catanzaro's categorical denials. Accord-ingly,it isfound that, on both April 26 and May 3, Catanza-ro observed the union organizers outside the plant whilethey passed out leaflets to the employees, that he had acamera with him on each of those occasions, that he ap-peared to be using the camera to take pictures while he wasthere, and that for a short while on May 3 employee RobertMeyers was with the organizers, passing out leaflets whileCatanzaro was nearby.86Meyers' testimony in this connectionwas credible and it wascorroborat-ed byMildred Piekinski and Margaret JaneAnderson,two fellow employees,who testified that while at work on the afternoonof May 3 Meyersdiscussedthe Union with them and the proposedmeeting at his home.7Catanzaro testified that he hadseen these union organizers so engagedat a date that, in hisown words, was "probably before" Meyers'discharge.8 Stewart,Lentino, and Meyerswere interested witnesses,as was, indeed,Catanzaro. Only Mrs.Piekinski,who corroboratedthe first three named andwho was a former employee of theRespondent, could be describedas disin-terested.In hisbrief, counsel for the Respondentattacks hercredibility onthe groundthat there is a conflict between her testimony about Meyers'presence outside thegateon May3 and the timecards in theCompany'spossession. Thus,although Piekinski testified that she saw Meyers outside thegate and in the presence of the union organizers before reporting for work,her timecard for that dateindicatesthatshe clockedin at 3:20 p.m.,whereasMeyers' cardindicatesthat he reported for work at 3:15 p.m. As foundearlier, onthe afternoon in question,Meyers was in the presence of the unionContinued 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 5, the following Friday, and shortly after Meyersreported for work, Catanzaro summoned him to the plantoffice and notified him that he was being discharged, effec-tive at once .9C. The AllegedViolationof Section8(a)(1)of the Act;Findings and ConclusionsWith Respect TheretoThe complaint alleges that the Respondent engaged inunlawful surveillance of concerted activities by the conductof Personnel Director Catanzaro on April 26 and May 3.The evidence adducedby the GeneralCounsel sustainedthis allegation.At the time in question,the plant official had a cameraand was either using it to photograph the union organizersand the employees who were present,or was giving theimpression that he was using the camera for that purpose.This has been held a violation of Section 8(a)(1).N. L. R. B.v.Frick Company,397 F.2d 956,960-961(C.A. 3, 1968);N.L.R.B.v. Associated Naval Architects,Inc.,355 F.2d 788,791 (C.A.4, 1966);N. L. R. B. v. RyboltHeater Co.,408 F.2d888, 891(C.A. 6, 1969). InMayDepartmentStores Company,184 NLRB 878, the Board held"Respondent's display of acamera at the employees'entrance during handbilling activ-ities,irrespective of whether pictures of employees weretaken,would inevitably tend to have a coercive and re-straining effect upon the employees.The employees wouldhave no knowledge why a camera would be displayed ex-cept to gather evidence to be used against them. . . ."Seealso:Simplex Time RacorderCo.,165 NLRB812, 816;Puri-taniaMfg. Corp.,159 NLRB 518, 519, fn. 2; andTennesseePackers Inc.,124 NLRB 1117,1123. Consequently, I con-clude and find that Catanzaro's activities on the aforesaiddates,as found above,interferedwith,restrained, andcoerced the employees in the exercise of their rights andthat,in so doing,the Respondent violated Section 8(a)(1) ofthe Act.D. The Alleged Violation of Section 8(a)(3)of the Act; Findings and ConclusionsWith Respect TheretoThe General Counsel alleged that Meyers was discrimi-natorily terminated for his activities on behalf of the Team-sters.This allegation is denied by the Respondent, whosewitnesses testified that the employee was dismissed forcause and that, in any event, they had no knowledge oforganizersfor onlya few minutes when they sent him away on the groundthat, with a company official such as Catanzaro observing their activitiesoutside the gate,Meyers would be more useful to the organizational effortif he was among the employees inside the plant While the timecards wouldtend to prove that Meyers was at work 5 minutes before Piekinski reported,this discrepancy by itself is not so great as to destroy the credence of Piekin-ski,who was an otherwise credible witness9In pretrial affidavits,Catanzaro,Cimino, and Kondakjian averred thatMay 8 was the date of Meyers' termination.This date also appeared on someof the documents filed by Respondent with the State of New Jersey inconnection with Meyers'subsequent claim for unemployment compensationHowever, at the trial the three aforesaid witnesses conceded that they hadbeen in error as to the date in question and that Meyers, in fact, was dis-charged on May 5Meyers' activities on behalf of any union.Meyers was hired on March 27, 1972, at the outset of theevening shift which began on that date. He was employedas a production worker on the assembly line and his dutiesincluded moving boxes from the line onto skids as well asother heavy manual labor that was reserved for the threemale employees. When I of the approximately 22 womenemployees on the line was absent, whether temporarily orfor the entire shift, Meyers was asked to take her place. Hewas paid $2.74 an hour which, for 40 hours, totaled $110 aweek.Meyers first met Stewart and Lentino when the latterwere distributing handbills outside the plant on April 26.After this initial contact, the union organizers met withMeyers at his home on April 30 and, as found earlier, at thattime Stewart designated him as the head of the employeeorganizing committee. In that capacity, Meyers was givena supply of authorization cards and thereafter solicited hiscoworkers to join the Teamsters. On May 3, when the unionrepresentatives came back to the plant area to resume theirdistribution of campaign literature, Meyers assisted themfor a short while before proceeding to work on the afternoonshift. As found above, during this activity on the employee'spart, Personnel Director Catanzaro was on the scene witha camera. On reporting for work on May 3, and on the nextday, Meyers resumed his solicitation on behalf of the Team-sters.He also invited several of the employees to an organi-zational meeting that lie proposed to hold at his home onthe following Monday, May 8. Shortly after coming to workon Friday, May 5, Catanzaro called Meyers to the plantoffice and dismissed him, effective immediately.Meyers credibly testified that prior to his termination hehad never been absent or tardy. This in itself would seemto have been a mark of distinction on the night shift as itwas constituted during the course of his employment. Thisshiftwas in operation for only 6 weeks, and during thatperiod it experienced an extraordinarily high personnelturnover. Catanzaro testified that during this period theRespondent hired from 60 to 70 employees for work on thenight shift and that of this number only about 25 remained.According to Foreman Kondakjian, the turnover rate wassuch that the shift lost from 8 to 10 employees each weekand that occasionally as many as 3 employees quit on asingle evening. He also testified that at the same time theabsentee rate was a matter of serious concern to the Respon-dent. Catanzaro conceded that Meyers presented no prob-lem to the management as to either absenteeism ortardiness.10 He further acknowledged that because of theexceedingly high rate of turnover and absenteeism thatMeyers was frequently called upon as a substitute on theassembly line for one of the missing production workers.Meyers credibly denied that he had ever been reprimandedfor poor work, for misconduct, or for being officious oroverbearing to the female coworkers on the line. 1110Catanzarotestified"as far as being late and being there every day,he (Meyers) was dependableyes"i iMeyers testifiedthat, late inMarch and 4 days afterbeinghired, the thenplant manager(not Catanzaro or Cimino) told him that he would have towork the following Saturday and that when he declinedthe plant managertold himthat he wasfiredAccording to Meyers,whosetestimony in thisconnectionwas credible and uncontradicted,afterleaving work that day,Harry Kondakjian, his foreman, telephoned to advise him that he should FLUID CHEMICAL COMPANYForeman Kondakjian conceded that early in his employ-mentMeyers was the best male employee on the productionline.He described Meyers during this period as "a goodworker," "willing," and "capable." Notwithstanding thepraise which Kondakjian had for Meyersduring the firstfew weeks of his employment, the foreman testified thatthereafter he became dissatisfied with him. Kondakjian'scomplaints, however, were vague and lacking any convinc-ing particularity. Thus, according to Kondakjian, he spoketo Catanzaro about Meyers on three different occasions.The first time occurred when Meyers complained abouthaving to help the other men on the line with their work.Kondakjian testified that in this instance he explained toMeyers that all the men had to work together and help oneanother. There is no indication that, after this discussionwith his foreman, Meyers ever again complained about hav-ing to help the other male employees on the line.12 Thesecond instance cited by Kondakjian allegedly occurredabout 2 weeks before Meyers' discharge. According to theforeman, during this period he knew that Meyers was hav-ing what Kondakjian described as "domestic personal prob-lems" and on one occasion the employee left his station onthe line during work time to make a telephone call. Thethird instance occurred during the last week of Meyers'employment, when, according to Kondakjian, some of thewomen on the line complained because, as the foreman putit,Meyers "was being a little bossy ...." Kondakjianacknowledged that all he did on this occasion was to suggestthat if Meyers was having any trouble with his female co-workers the matter should be referred to him (Kondakjian)for disposition. Although Kondakjian testified that five orsixwomen complained about Meyers, when undergoingcross-examination, he could not recall the names of any ofthe women who allegedly complained. Kondakjian alsoconceded that, although he received the alleged complaintsfrom these women 5 to7 days before May 5,itwas not untilthe latter date that he reported the matter to Catanzaro.13As found earlier, almost immediately after the shift beganon May 5, Catanzaro summoned Meyers to the plant officeand discharged him on the spot.Kondakjian acknowledged that he never warned Meyersthat any of the foregoing alleged transgressions might resultin his dismissal and that he never made any file or recordof these complaints against Meyers. Plant Supervisor Cimi-no likewise conceded that Meyers had never been warnedthat he might be terminated and that nothing had ever beenwritten up on Meyers for his personnel file. Cimino alsotestified that notwithstanding the extraordinarily high turn-over rate on this second shift he could recall no employeeother than Meyers who was discharged.ignore the dismissal notice because no one else was workingon SaturdayKondakjian concludedthe conversation by telling Meyers that he shouldreturn to work the followingMonday. Meyers crediblytestified that thereaf-ter nothingwas ever said to him about the occasionwhen he hadrefused towork on a Saturday The Respondent did notcontend that this incident wasin anyway related to Meyers' dismissal on May 512On cross-examination,Kondakpan concededthat Meyers was faster inaccomplishing his assigned duties than either of the two other men whoworked with him.13Thiswould indicate that, althoughKondakpanknew of these com-plaintsprior to May 3,he said nothingto Catanzaroabout the matter untilafter the latter witnessedMeyerspassing out handbills for the Teamsters247Catanzaro's testimony about his decision to terminateMeyers was vague and confused. While conceding thatMeyers had been a good worker at the beginning of hisemployment, Catanzaro referredto a changeinMeyers'performance which he ascribed largely as a change in theemployee's "attitude." 14 He conceded that he was "not veryfamiliar" withMeyers' work record.15When asked howmany conversations he had had with Supervisor Kondakji-an about Meyers, he replied, "one, probably two." Yet hecould not recall whether in any such conversation Kondak-jian recommended that Meyers be fired.It is apparent from the record that, on May 5, Kondakjiandid not anticipate that Catanzaro was about to dischargeMeyers. The latter testified that shortly after his shift beganthat day, Kondakjian told him that Plant Supervisor Ciminowanted to see him in the plant office. Meyers testified, credi-bly and without contradiction, that as he left for that officeKondakjian told him, "If you need my assistance in anyway, just call me and I'll come to your aid." On reportingto the office,Meyers found both Cimino and Catanzarowaiting for him. After the latter told him he was beingdischarged, Meyers left the room. Thereafter Catanzaro fol-lowed him out and, as Meyers proceeded to the timeclock,the employee sought to speak with Kondakjian who wasnearby. Catanzaro acknowledged that when this occurredhe ordered Meyers to punch out immediately and leave thepremises.At the hearing, Catanzaro testified that Meyers had vio-latedplant rule number 15 which appears in theRespondent's employee handbook (along with 35 otherrules the employees must follow). The handbook providesthat the violation of any of the numbered rules may resultin disciplinary action or dismissal.Rule number 15 reads asfollows:Deliberate idling,inattention to duty, withholdingwork effort,enteringanother department without per-mission (other than necessary trips to the rest room).Another section of the handbook provides for an appealsprocedure whereby any employee who feels aggrieved bythe application of an adverse management action is assuredof an opportunity to discuss the matter first withhis imme-diate supervisor and ultimately, if necessary, with the plantsuperintendent. Notwithstanding his testimony that Mey-ers' discharge arose as a result of violating rule 15, Catanza-ro had no explanation for the subsequent denial to thatemployee of his right to discuss the matter with Kondakjian,Meyers' immediate supervisor.Earlier herein, it was found that on May 3 Catanzaroengaged in unlawful surveillance of the Union's handbillingoutside the plant gate. During the period that Catanzarowas so engaged, employee Meyers was, for a short time,assisting the union organizers in passing out the Teamsterscampaign literature. From this it is evident,and I find, thatthe Respondent was aware, at least by May 3, that Meyerswas engaged in union and concerted activities.The evidence adduced by the General Counsel estab-lished: that Meyers had a good work record for the greater14Thus, Catanzaro testified, "Iguess it is hard to explain exactly how he(Meyers)changed other than I would have to say his attitude seemed tochange."isThe quotation is from Catanzaro's testimony. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of the 6 weeks that he was an employee; that, notwith-standing an extremely high rate of turnover among the per-sonnel on the Respondent'snight shift,Meyers wasadmittedly never tardy or absent; that the complaints aboutMeyers' work, as voiced by Kondakjian and Catanzaro,were vague and lacking in specificity;that Catanzaro's prin-cipal objection to Meyers related to an alleged change in theemployee's "attitude";that Meyers'failings,whatever theywere,had never resulted in his being warned that he wasrisking discharge;that Kondakjian,the employee's immedi-ate foreman,never recommended that Meyers be terminat-ed; and that,within 48 hours after Catanzaro,the personneldirector and production coordinator,was present near theplant gate when Meyers was engaged in passing out hand-bills for the Teamsters, Catanzaro peremptorily and withoutwarning dismissedthe employee.On the foregoing findings, and those set forth earlierherein, most particularly Meyers' satisfactory work record,his prominence in the Union's attempt to organize the plant,the Respondent's knowledge of that activity, the abruptnessof Catanzaro'sdeclaration to Meyers that he was beingterminated,16 and the illegal surveillance of employee con-certed and union activity which Catanzaro practiced out-side the plant gate onMay 3,Iconclude and find that themotivating cause for Meyers'termination was his activitieson behalf of the Teamsters.By this conduct,the Respon-dent violated Section 8(a)(3) and (1) of the Act.minated Robert Meyers on May 5, 1972, the AdministrativeLaw Judge will recommend that the Respondent be orderedto offer Meyers immediate and full reinstatement withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered from the time of his discharge to the date of theRespondent's offer of reinstatement.The backpay for theforegoing employee shall be computed in accordance withthe formulaapproved in F.W.Woolworth Company,90NLRB 289, with interest computed in the manner andamount prescribed inIsisPlumbing & Heating Co.,138NLRB716, 717-721. It will also be recommended that theRespondent be required to preserve and make available tothe Board,or its agents,on request,payroll andother rec-ords to facilitate the computation of backpay due.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguardedby the Act, it will berecommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4, 1941).Upon the foregoing findings and conclusions and theentire record,and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 17CONCLUSIONS OF LAW1.The Respondentisengaged in commerce and theUnion is a labor organization,allwithin the meaning of theAct.2.By discriminating in regard to the hire and tenure ofRobert Meyers,thereby discouraging membership in theUnion,the Respondent has engaged,and is engaging, inunfair labor practices within the meaning of Section 8(a)(3)of the Act.3.By interfering with,restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act, the Respondent has engaged,and is engaging,in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices,itwill be recommended that the Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies ofthe Act.Having found that the Respondent discriminatorily ter-Fluid Chemical Company, Inc., Lakewood, New Jersey,its officers,agents, successors, and assigns,shall:1.Ceaseand desist:(a)Discharging, or otherwise discriminating against, anyemployeebecauseof activity Qn behalf of Teamsters Union,Local 158, or any otherlabor organization.(b) Engaging in surveillanceof itsemployees with respectto theirunion or concerted activities.(c) In any othermanner interferingwith, restraining, orcoercingits employeesin the exerciseof their rightto self-organization, to form, join,or assist any labor organization,to bargaincollectivelythrough representatives of their ownchoosing,or engage in concerted activitiesfor the purposeof collective bargainingor other mutualaid, or to refrainfrom any or all suchactivities.2.Takethe following affirmativeaction whichis neces-sary toeffectuatethe policies of the Act:(a)Offer to RobertMeyers immediate and full reinstate-ment to his formerjob or, if thatjob no longer exists, to asubstantially equivalent position, withoutprejudice to hisseniority or other rightsand privileges and make him wholein themanner setforth in thesection ofthisDecision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard,or its agents,for examinationand copying, all pay-roll records, social security payment records,timecards, per-sonnel recordsand reports, and all other records necessary,17 In the event no exceptions are filed as provided by Sec 10246 of the16 "The abruptness of a discharge and its timing are persuasive evidenceRules and Regulations of the National Labor Relations Board,the findings,as to the motivation."N L R BvMontgomery Ward &Co, 242F 2d 497,conclusions,and recommended Order herein shall, as provided in Sec. 102.48502 (C.A 2,1957), cert denied355 U.S 829.See alsoN L R.Bv.Dorn'sof the Rules and Regulations,be adopted by the Board and become itsTransportationCompany,Inc, 405F 2d 706, 713 (C A.2. 1969),N L R Bvfindings,conclusions,and Order,and all objections thereto shall be deemedSymons Mfg Co,328F 2d 835, 837(C.A. 7, 1964)waived for all purposes FLUID CHEMICAL COMPANYor appropriate, to analyze the amount of backpay due.(c)Post at its plant in Lakewood, New Jersey, copies ofthe attached notice marked "Appendix."18 Copies of thenotice, on forms provided by the Regional Director forRegion 4, after being duly signed by the Respondent's au-thorized representative, shall be posted by it for a period of60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto ensure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.16 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National Labor RelationsBoard"shall read"Posted Pursuantto a Judgment of theUnited States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in TeamstersUnion, Local 158, or any other union, by discharging,or otherwise discriminating against our employees be-cause of their union or concerted activities.WE WILL NOT engage in surveillance of our employees249with respect to their union or concerted activities.WE WILL NOT in any other manner, interfere with,restrain,or coerce employees in the exercise of theirright to self-organization,to form,join,or assist theabove-named Union, or any other labor organization,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities.WE WILL offer Robert Meyers immediate and fullreinstatement to his former job or,if that job no longerexists,to a substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay suffered as aresult of the discrimination against him.DatedByFLUIDCHEMICALCOMPANY,INC.(Employer)(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1700Bankers Securities Building,Walput&Juniper Streets, Phil-adelphia, Pennsylvania 19107, Telephone 215-597-7601.